NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 26, 2020*
                              Decided September 8, 2020

                                        Before

                         MICHAEL S. KANNE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

No. 19-3074

DAVID J. ZAWISTOWSKI,                            Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Central District of Illinois.

      v.                                         No. 18-2255

MICHAEL D. KRAMER, et al.,                       Colin S. Bruce,
    Defendants-Appellees.                        Judge.



                                      ORDER

       David Zawistowski is dissatisfied with the outcome of a child-support and child-
custody dispute in state court. In this federal suit, his second against the judge who
presided over the state court’s proceedings, he accuses the judge, a mediator, his
children’s mother, and both parties’ lawyers of conspiring to violate his constitutional

      *
        Defendants Rhonda Marrs and Morgan & Glazar Law are not participating in
this appeal. We have agreed to decide the case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3074                                                                         Page 2

rights and several state laws. See 42 U.S.C. §§ 1983, 1985. The district court dismissed his
complaint, ruling that the judge and mediator were immune from suit and that it lacked
jurisdiction over his other claims. We affirm the judgment with one modification.

       Zawistowski waged a lengthy child-support and child-custody battle in Illinois
state court against Rhonda Marrs, the mother of his children. The two disagreed over
child support and, in 2012, decided they no longer could jointly parent their children.
After two years, during which Marrs withdrew her petition for sole custody and
Zawistowski successfully appealed a child-support ruling, see Marrs v. Zawistowski,
2019 IL App (3d) 130924-U, 2014 WL 3811079 (Ill. App. Ct. 2014), Judge Michael Kramer
ordered mediation. Zawistowski objected that the mediator had a conflict of interest
because she had represented Marrs in a related matter, but the judge rejected that
objection. In the end, the parties failed to reach an agreement.

       In the meantime, Zawistowski filed his first federal suit against Judge Kramer for
conspiring with Marrs and both parties’ lawyers to thwart his child-support and child-
custody petitions. See Zawistowski v. Kramer, No. 2:14-cv-02129 (C.D. Ill. June 2, 2014).
The district court dismissed his complaint, ruling that the judge was protected by
judicial immunity and that no facts plausibly supported the allegations of conspiracy.
See Order, No. 2:14-cv-02129 (C.D. Ill. Jan. 7, 2015). Zawistowski did not appeal.

       Proceedings continued in state court on Zawistowski’s child-support and child-
custody petitions. Zawistowski sought to have Judge Kramer recuse himself on
grounds of bias toward Marrs, but his request was denied. Later, when the parties
signaled in the middle of trial that they agreed on most issues, the judge again ordered
mediation. Zawistowski, however, failed to appear for a scheduled hearing, and the
judge later dismissed the case for want of prosecution. Zawistowski appealed that
ruling, but the Illinois Appellate Court dismissed his appeal as moot because his
children by this time had reached the age of majority. See Marrs v. Zawistowski,
2019 IL App (3d) 170731-U, 2019 WL 6313536 (Ill. App. Ct. 2019).

        While his state-court appeal was pending, Zawistowski returned to federal court
and filed this suit against Judge Kramer, Marrs, her lawyer, the mediator, and his
former lawyer. In a lengthy complaint, he alleged that the judge predetermined the
result of the proceedings, misapplied domestic-relations law, knowingly accepted false
statements and fraudulent filings, and otherwise conspired with the other defendants to
violate his rights to procedural due process and to decide matters about his children’s
care. Judge Kramer’s adverse rulings, he continued, were part of a plot by the
No. 19-3074                                                                           Page 3

defendants to retaliate against him for filing his first federal complaint and appealing a
child-support order. Zawistowski also accused Marrs, her lawyer, and the mediator of
malicious prosecution and abuse of process under state law, and his former lawyer of
legal malpractice.

       Judge Kramer, Marrs, and Zawistowski’s former lawyer filed motions to dismiss,
contending that the court lacked jurisdiction over Zawistowski’s claims and that several
were barred by the doctrine of res judicata. Neither the mediator nor Marrs’s lawyer
joined these motions, though they filed untimely answers after Zawistowski moved for
entry of a default judgment against the mediator.

        The district court dismissed the complaint. The court ruled that Judge Kramer
and the mediator were immune from suit and dismissed the claims against them with
prejudice. The court also concluded that Zawistowski’s remaining federal claims were
barred by the domestic-relations exception to federal jurisdiction, which divests federal
courts of power to hear divorce, alimony, and custody matters. See Ankenbrandt v.
Richards, 504 U.S. 689, 692 (1992). To the extent some of his claims challenged a final
state-court judgment, the court added, those were barred by the Rooker-Feldman
doctrine. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923). Having dismissed Zawistowski’s federal claims,
the court relinquished jurisdiction over his state-law claims and denied his motion for
entry of a default judgment against the mediator on grounds that it lacked jurisdiction.

      On appeal Zawistowski challenges the district court’s application of the
domestic-relations exception to his case. He emphasizes that the exception is narrow
and asserts that it is inapplicable because he seeks damages for the defendants’
wrongful actions, rather than the issuance of any child-support or child-custody orders.

       But Zawistowski’s federal claims, which attack the defendants’ actions during
family-court proceedings, all fall within the exception. Unlike a plaintiff whose case
merely “touch[es] on the subject” of children or marriage, see Arnold v. Villareal, 853 F.3d
384, 387 n.2 (7th Cir. 2017), Zawistowski wants the federal court to intervene in a
contested domestic-relations matter that has been reserved to the state court. Struck v.
Cook Cty. Pub. Guardian, 508 F.3d 858, 860 (7th Cir. 2007). In his complaint, he details the
parties’ procedural missteps in state court and Judge Kramer’s purported errors while
presiding over the case, but nowhere does he allege any conduct or injuries outside of
the child-support and child-custody proceedings. An adjudication of his request for
damages would require the district court to re-evaluate the merits of those proceedings.
No. 19-3074                                                                           Page 4

See Allen v. Allen, 48 F.3d 259, 261–62 (7th Cir. 1995). However, dismissal of a complaint
for lack of subject-matter jurisdiction—as is the case here—should be without prejudice.
See FED. R. CIV. P. 12(b)(1); Lewert v. P.F. Chang’s China Bistro, 819 F.3d 963, 969 (7th Cir.
2016). We modify the judgment accordingly.

       Because the district court lacked subject-matter jurisdiction, we do not consider
Zawistowski’s other contentions that the district court erred in determining immunity,
in dismissing his state-law claims, and in refusing to enter a default judgment against
the mediator who filed her answer in untimely fashion. See Jones v. Brennan, 465 F.3d
304, 308 (7th Cir. 2006) (“[I]mmunity is a defense rather than a jurisdictional defect.”);
Mains v. Citibank, N.A., 852 F.3d 669, 679 (7th Cir. 2017) (addressing supplemental
jurisdiction over state-law claims); see Swaim v. Moltan Co., 73 F.3d 711, 716 (7th Cir.
1996) (addressing the relationship between subject-matter jurisdiction and entries of
default judgment).

       We have considered Zawistowski’s remaining arguments, and none has merit.

      We AFFIRM the district court’s judgment, though we modify it to be without
prejudice.